Citation Nr: 1428692	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 50 percent for (post total hip replacement (THR)) left hip disability.

4.  Entitlement to a rating in excess of 10 percent for a right hip disability.

5.  Entitlement to a rating in excess of 10 percent for a low back disability.

6.  Entitlement to increases in the staged ratings assigned for a postoperative right ankle disability [30 percent prior to September 21, 2011 and 40 percent from that date].

7.  Entitlement to an effective date earlier than February 23, 2009 for the award of service connection for left hip, right hip, and low back disabilities.

8.  Entitlement to an effective date earlier than February 23, 2008 for the award of a 40 percent rating for right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  A January 2013 rating decision assigned a staged increased (to 40 percent) rating for the right ankle disability, effective September 21, 2011.  In May 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing the Veteran was assisted by a VA employee.  The case is now in the jurisdiction of the Portland, Oregon RO.  [In light of governing law and caselaw the matter of an effective date prior to February 23, 2008 for the award of increased compensation for right ankle disability is being handled as a separate issue (as discussed at the May 2013 videoconference hearing).]

The issues of service connection for bilateral plantar fasciitis and sleep apnea; regarding the ratings for left hip, right hip, and low back disabilities; and entitlement to any further retroactive compensation for a right ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period the Veteran's right ankle disability has been manifested by ankylosis with abduction deformity.

2.  The first communication from the Veteran expressing an intent to file claims of service connection for left hip, right hip, and low back disabilities was received on February 23, 2009.


CONCLUSIONS OF LAW

1.  A 40 percent rating for right ankle disability is warranted throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.400(o)(2), Diagnostic Code (Code) 5270 (2013).  

2.  An effective date prior to February 23, 2009 is not warranted for the award of service connection for left hip, right hip, and low back disabilities.  38 U.S.C.A.      §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2009 letter explained the evidence necessary to substantiate his right ankle disability increased rating claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards of service connection for left hip, right hip, and low back disabilities, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 statement of the case (SOC) and a January 2013 supplemental SOC (SSOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations of the right ankle in June 2009 and in September 2011.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   As for the claims for earlier effective dates, the Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that the record includes adequate competent evidence to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2013 vidoeoconference hearing the undersigned discussed the matters of the effective date for the award of service connection of left hip, right hip, and low back disabilities, and the rating and effective date for increase for the right ankle disability.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for service connection and an increased rating for right ankle disability.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There has been no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Right Ankle Disability - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If there are distinct periods when varying levels of disability are shown, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On February 23, 2009, the Veteran filed a claim for an increased rating for his service-connected right ankle disability.  Accordingly, the evaluation period begins on February 23, 2008, one year prior to receipt of the claim.  

On June 2009 VA examination, the Veteran reported constant ankle pain, some morning stiffness, and swelling.  On examination, it was noted that the Veteran ambulates with an antalgic gait with heel strike of the right foot and hip sway on the left side with right lower extremity swing.  He noted no movement at the right ankle joint.  There was generalized tenderness of the distal tibia and fibula extending into the ankle joint, and tenderness of the posterior lateral, anterior medial, anterior lateral, and posterior lateral joints.  There was 1+ pitting edema and tenderness over the plantar fascia.  The ankle was fused at 10 degrees of plantar flexion.  There was no dorsiflexion, plantar flexion, inversion, or eversion.  There was no pain on repetitive range of motion testing and no change in range of motion.  The examiner opined that he anticipated that the Veteran would continue to have moderate to severe weakness, moderate to severe fatigability, and moderate loss of coordination secondary to repetitive activity.

The Veteran was reexamined on September 20, 2011, at which time he reported continuing to have daily progressive pain, which is greatest at the end of the day and affects his sleep.  He stated that the pain was aching in nature, radiate into his foot after a while, and  was aggravated by prolonged standing or walking.  He also reported he did not have flare-ups.

The examiner noted that the Veteran's main area of pain was through the fused ankle and down into the foot.  The examiner noted that because the ankle is fused, there was no motion.  Functional loss was noted to be less movement than normal, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was no pain on palpation.  Ankylosis was noted to be in plantar flexion, at less than 30 degrees, with abduction (emphasis added), and in poor weight-bearing position.  The examiner noted that the Veteran had an antalgic gait with lateral heel and foot strike and mild callus formation on the posterior-lateral heel; there was right posterior and lateral shoe-wear and breakdown.  Imaging studies showed degenerative or traumatic arthritis.  

Based on findings from the September 2011 examination (and specifically findings of ankylosis with abduction deformity), the RO assigned a staged 40 percent rating, effective September 20, 2011 (the date of his VA examination).  

The Veteran's service-connected right ankle disability is currently assigned staged ratings of 30 percent prior to September 21, 2011 and 40 percent from that date.  This disability is rated under Code 5270, which provides for a 30 percent rating for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

What distinguishes the basis for the 30 percent rating (which was in effect for right ankle disability) from the currently assigned 40 percent rating is whether, in addition to ankylosis of the ankle in plantar flexion, there is also related abduction deformity.  Significantly, the earlier (2009) VA examiner did not comment whether or not there was abduction deformity.  Consequently the 2009 VA examination report was less than fully adequate for rating purposes.  The first examination following the receipt of the Veteran's claim that included all findings necessary to rate the Veteran's right ankle disability was the one in September 2011.  Notably, it was not noted at that time that the abduction deformity was a new finding.  Further, it was previously incidentally noted that the Veteran had increased wear on the lateral side of his shoe (which would be consistent with an abduction deformity).  This evidence suggests the possibility that such deformity was present prior to the 2011 examination.  Given that there is no evidence specifically to the contrary, and that the Veteran had apparently noticed increasing severity (leading to his claim in February 2009), it is reasonable to conclude that the abduction deformity was present throughout the evaluation period (i.e., for 1 year prior to the filing of his claim for increase).  Therefore, the Board finds that the criteria for right ankle disability were reasonably met throughout the evaluation period and a 40 percent rating is warranted from February 23, 2008. 

Regarding whether an even higher rating is warranted, the Board notes that under 38 C.F.R. §§ 4.68, 4.71, a 40 percent is the maximum schedular rating available for disability of a lower extremity entirely below the knee.  While additional compensation is payable for loss of use, the September 2011 VA examiner specifically found that the Veteran did not have loss of use of the foot (nor does the Veteran so contend-he specifically indicated otherwise to the VA examiner)..  As there is no other schedular basis for increasing compensation for a lower extremity below the knee above 40 percent, the Board finds that a scheduler rating in excess of 40 percent for right ankle disability is not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right ankle disability that are not encompassed by the schedular criteria.  The Veteran's complaints of pain, swelling, and less movement are all encompassed by the criteria for the ratings now assigned.  Notably, on September 2011 VA examination, the Veteran specifically reported he did not experience flare-ups.  Further, he has not reported any hospitalizations for, or alleged marked interference with employment due to, his right ankle disability, or alleged any other factors that would distinguish his case from those of other Veterans with similar disability.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran is employed.  On September 2011 VA examination report, it was noted that he currently has consulting duties that are mostly of a sedentary nature, and that the difficulties he does face working are primarily due to his right hip disability.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  

Earlier Effective Date - Left Hip Disability, Right Hip Disability, Low Back Disability

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Veteran's initial claim of service connection for left hip, right hip, and low back disabilities was received on February 23, 2009.  The December 2009 rating decision on appeal awarded the Veteran service connection for left hip, right hip, and low back disabilities.

In his February 2010 notice of disagreement (NOD), the Veteran stated that he is requesting back pay "with the effective [date] of June 1, 1978.

At the hearing in May 2013, the Veteran testified, in essence, that he did not realize that his conditions were increasing in severity and that he needed to file claims for increase.  He did not identify an earlier claim seeking service connection for hip and/or back disabilities..

The critical question in this matter is when the Veteran first filed a claim seeking service connection for left hip, right hip, and low back disabilities as the effective date of an award of service connection for such disabilities cannot be earlier than the date of receipt of the claim (unless the claim was filed within one year following separation from service- which is neither suggested by the record, nor alleged).  

The record shows (and it is not in dispute) that the first communication from the Veteran to VA seeking service connection for left hip, right hip, and low back disabilities was received February 23, 2009.  Accordingly, VA is precluded from granting an effective date for these awards of service connection prior to that date.  In light of the foregoing, the claims for an earlier effective date for the grant of service connection for left hip, right hip, and low back disabilities must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 40 percent rating for right ankle disability is granted from the earlier effective date of February 23, 2008, subject to the regulations governing the payment of monetary awards (and the further action ordered in the remand below).

An effective date prior to February 23, 2009 for the award of service connection for left hip, right hip, and low back disabilities is denied.


REMAND

The Veteran claims he has bilateral plantar fasciitis secondary to a right ankle injury sustained in service.  As he is service-connected for a right ankle disability and a June 2009 VA examiner noted that there is tenderness to the plantar fascia, an examination to obtain a medical nexus opinion is warranted.   

Regarding service connection for sleep apnea and the rating for a right hip disability, a December 2009 rating decision denied such claims.  Correspondence from the Veteran received in February 2010 expresses disagreement with the denial, and can reasonably be interpreted as a (timely) notice of disagreement with the December 2009 rating decision.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Furthermore, the Veteran alleges that his service-connected left hip and low back disabilities have worsened.  The Veteran testified he has developed disc disease in his low back.  Tr. at 6.  He was last examined by VA for this disability in June 2009.  Regarding his left hip disability, he reports that he now cannot walk normally.  He was last examined by VA for low back disability in September 2011.  Accordingly, development to secure updated treatment records and for contemporaneous examinations is necessary.   

The Board determined above that a 40 percent rating is warranted for the Veteran's right ankle disability from the earlier effective date of February 23, 2008.  However, it appears that throughout he has been seeking a rating increase retroactive to when he initially sought service connection (December 10, 1970).  Because he is appearing pro se (and apparently has not been fully advised of governing law and caselaw in the circumstances presented), the matter of entitlement to a still earlier effective date for the 40 percent for right ankle disability has to be returned to the RO to satisfy due process requirements.  Specifically, there were prior unappealed (i.e., final) rating decisions addressing the matter of the rating for right ankle disability in March 1971 and April 1978.  Consequently, what he is attempting to pursue is a freestanding earlier effective date claim.  As an effective date prior to a previous final rating decision is barred absent clear and unmistakable error (CUE) in that decision, the Veteran must be advised of the applicable legal criteria.

The case is REMANDED for the following:

1.  Provide the Veteran all notice applicable to a claim for an earlier effective date when the bar to such an award is a prior final rating decision (i.e., advise him that there is no freestanding earlier effective date claim absent CUE in a prior final rating decision; also advise him of the definition of CUE, and provide him examples of what would constitute such error).  Afford him opportunity to respond (and if he pursues such a claim, adjudicate it and advise him of the determination).  If he appeals an adverse determination, issue a SOC.  If he then submits a substantive appeal, return that issue to the Board.  

2.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for the disabilities remaining on appeal.

3.  When the development sought above is completed, arrange for an orthopedic examination of the Veteran to determine whether he has a diagnosis of plantar fasciitis and if so, its likely etiology.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a diagnosis of plantar fasciitis?  The examiner should comment on the June 2009 VA examiner's findings of tenderness of the plantar fascia.

(b)  If plantar fasciitis is diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service.

(c)  If plantar fasciitis is found to be not be directly related to service, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by his service-connected right ankle disability?

(d)  If the opinion of the examiner is that plantar fasciitis was not incurred in/caused by service or caused by the service-connected right ankle disability, but was aggravated by the right ankle disability, the examiner should identify the degree of plantar fasciitis that resulted from such aggravation (i.e., identify the baseline level of severity of plantar fasciitis before the aggravation occurred, and the level of severity of such after aggravation was completed).

The examiner must explain the rationale for all opinions, with citation to the factual record.

4.  Review the determinations on the claims of service connection for sleep apnea and for an increased rating for a right hip disability and issue an appropriate SOC in these matters.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

5.  Thereafter, arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected left hip and low back disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  It should also be noted whether or not the Veteran has related neurological symptoms, and if so, their nature and disabling effects must be described in detail.  If a neurological consult is deemed necessary, such should be arranged.

The examiner must explain the rationale for all opinions.

6.  Arrange for any further development suggested by the development sought above.  Then review the record and readjudicate the remaining claims.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


